Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Butcher (US Pub # 2014/0158147) provides for complimentary shields to be placed around a user’s eye in order to apply cosmetics. Importantly, Butcher teaches that its contour is selected specifically to result in a masking effect in order to expose areas of the eye for cosmetic to be applied. Said another way, such contouring to apply cosmetic does not result in the claimed contour to follow a contour of a user’s eyelashes.  However,  the next closest prior art, Yoo (US Pat # 9,179,723) does teach the use of complimentary shaped shields to correspond in shape to the lash line of the user. Each of these devices, like all devices configured for use around a user’s eye, are designed to minimize parts and engagements immediately adjacent the eye area. Said another way, one skilled in the art would recognize the need to keep structure to a minimum to avoid crowding the delicate eye area.
Importantly, none of the prior art shield devices teach or suggest providing upper and lower complimentary shaped eye shields where such are configured to connect to one another at a corner, forming a gap between edges of the shields to expose a lash of the user, without exposing the user’s eye.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772